DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: misspelled word “digital currently system” recited in paragraphs [0003] and [0014] should be changed to “digital currency system. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 6, 8, 13-14, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2019/0356470 A1), hereinafter “Deshpande”, and in view of Christensen et al. (US 2020/0036514 A1), hereinafter “Christensen”. 

As per claim 1, Deshpande teaches an apparatus comprising: memory to store instructions; and processing circuit, coupled to the memory, operable to execute the instructions, that when executed, cause the processing circuit to:
“select a first block from a distributed ledger” at [0059] and Fig. 4A;
(Deshpande teaches at Fig. 1A a distributed ledger includes a “Committer Node ‘A’ 410” (i.e., “a fist block”) and “Committer Node ‘B’ 420 (i.e. “a second block”), wherein the Committer Node ‘A” is selected to initiate a timer 412)
“determine whether a first duration of time has expired; perform an action based on a determination that the first duration of time has expired, wherein the action comprises the processing circuit to either: claim the first token or select a second block from the distributed ledger and collect a second token, wherein the second token is generated by the second block” at [0059] and Fig. 4A;
(Deshpande teaches the first node 410 may have a timer set 412 that is initiated, and select another committer node when timer expires, such as the Committer Node ‘B’. Deshpande therefore teaches the step of determining whether a first duration of time has expired; perform an action based on a determination that the first duration of time has expired, wherein the action comprises 
	Deshpande does not teach “collect a first token, wherein the first token is generated by the first block”  nor “collect a second token, wherein the second token is generated by the second block” as claimed. 
However, Christensen teaches a method for data recording and retrieval on one or more blockchains using an operational token including the step of “collect a first token, wherein the first token is generated by the first block” and “collect a second token, wherein the second token is generated by the second block” at [00042]-[0044] and Figs. 1-8. Particularly, Christensen teaches at [0042] “a blockchain token is representative of data operation involving a specific blockchain”. “a blockchain token generated by the first blockchain network 130” (i.e., “first token generated by the first block”) and “the blockchain token generated by the second blockchain network 135” (i.e., “the second token is generated by the second block”). Christensen also teaches at [0043] that “after generating the operation token, the token converter 105 transmits the operation token to a user”, which corresponds to the claim “collect a first token” and “collect a second token”, as the token are required by the client to submit a validation request. Christensen also teaches at [0044] the token converter 105 receives a validation request from a client, the validation request includes one or more operation tokens, which corresponds to the limitation “claim the first token”. 
Thus, it would have been obvious to one of ordinary skill in the art to combine Christensen with Despande’s teaching in order to allow a customer and/or client to independently verify the data using the blockchain tokens, and allowing the server to 

As per claim 6, Deshpande and Christensen teach the apparatus of claim 1 discussed above. Deshpande also teaches: wherein “the first duration of time is a time between a publication of the first block and a publication of a second block immediately following the first block by the distributed ledger” at [0059] and Fig. 4A.

As per claim 8, Deshpande and Christensen teach the apparatus of claim 1 discussed above. Deshpande also teaches: wherein “the distributed ledger is a blockchain system” at [0031]-[0033].

As per claim 13, Deshpande and Christensen teach the apparatus of claim 2 discussed above. Deshpande also teaches: wherein “the transaction is a transmission of one or more data packets” at [0059] and Fig. 4A.

Claims 14, 18-19, 21-22 recite similar limitations as in claims 1, 6, 8, 13 and are therefore rejected by the same reasons.

Allowable Subject Matter
Claims 3-5, 7, 10-12, 15-17, 20, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Deshpande and Christensen, as combined, does not teach “select a first block from a distributed ledger”, “determining whether a first duration of time has expired”, “claim the first token”, or “select a second block from the distributed ledger and collect a second token, wherein the second token is generated by the second block”. On the contrary, Deshpande teaches at Fig. 1A a distributed ledger includes a “Committer Node ‘A’ 410” (i.e., “a fist block”) and “Committer Node ‘B’ 420 (i.e. “a second block”), wherein the Committer Node ‘A” is selected to initiate a timer 412.

    PNG
    media_image1.png
    704
    798
    media_image1.png
    Greyscale


Christensen teaches a method for data recording and retrieval on one or more blockchains using an operational token including the step of “collect a first token, wherein the first token is generated by the first block” and “collect a second token, wherein the second token is generated by the second block” at [00042]-[0044] and Figs. 1-8. Particularly, Christensen teaches at [0042] “a blockchain token is representative of data operation involving a specific blockchain”. “a blockchain token generated by the first blockchain network 130” (i.e., “first token generated by the first block”) and “the blockchain token generated by the second blockchain network 135” (i.e., “the second token is generated by the second block”). Christensen also teaches at [0043] that “after generating the operation token, the token converter 105 transmits the operation token to a user”, which corresponds to the limitation “collect a first token” and “collect a second token”, as the token are required by the client to submit a validation request. Christensen also teaches at [0044] the token converter 105 receives a validation request from a client, the validation request includes one or more operation tokens, which corresponds to the limitation “claim the first token”. 
	In light of the foregoing arguments, the 35 U.S.C 103 rejection is hereby sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 29, 2021